Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 26 May 2022, with respect to the rejection of claims 1, 19, and 20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cok et al (US 2017/0330509; hereinafter Cok), Jung et al (US 2018/0040271; hereinafter Jung), and Matthies (US 6,498,592).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Jung, and further in view of Matthies.
•	Regarding claims 1 and 19-21, Cok discloses a light-emitting diode (LED) package (each of elements 70 in figure 1 and ¶ 122) comprising: 
a first LED pixel including a plurality of first LED chips (elements 50R, 50G, and 50B in figure 1 and ¶ 72); 
a first pixel driving integrated circuit configured to drive the plurality of first LED chips based on an active matrix (AM) pulse width modulation (PWM) mode of controlling a time for which a driving current is applied thereto in a first frame period (element 21 in figure 1 and ¶s 78 and 79); and 
a package substrate on which the plurality of first LED chips and the first pixel driving integrated circuit are disposed (¶ 122), 
wherein the first pixel driving integrated circuit comprises: 
a deserializer configured to receive serial data from an external controller, extract and store first frame data of each of the plurality of first LED chips from the serial data, and provide the first frame data (element 28 in figure 10 and ¶s 91 and 95); 
a first storage area configured to store the first frame data provided from the deserializer (element 28 in figure 10 and ¶s 91 and 95; where element 28 functions both to convert serial data to parallel data and to store the parallel data); 
a constant current generator configured to generate a reference current based on a source voltage (¶s 78 and 117); 
a PWM data generator configured to generate a plurality of first driving currents applied to the plurality of first LED chips based on a clock signal (Load Clk in figure 10), a PWM clock signal (PWM Clk in figure 10), the PWM data, and the reference current provided from the constant current generator (¶s 97, 98, 108, and 109); 
a data input pad configured to receive the serial data (element 30 in figure 10); 
a data output pad configured to output data, other than the first frame data, of the serial data (at least suggested by the horizontal connections between elements 20 in figure 1, in combination with element 30 in figure 2 being described as “serial input”);
a power pad configured to receive the source voltage (inherent in figure 10 and ¶ 122 for supplying Vdd to the circuit (see element 27)); 
a first clock pad configured to receive the clock signal (inherent in figure 10 and ¶ 122 for supplying “Load Clk” to the circuit); 
a second clock pad configured to receive the PWM clock signal (inherent in figure 10 and ¶ 122 for supplying “PWM Clk” to the circuit); and 
a ground pad connected to the plurality of first LED chips (inherent in figure 10 and ¶ 122 for supplying a ground connection to the circuit (see element 27)).
However, Cok fails to disclose the details of duty ratio compensation data.
	In the same field of endeavor, Jung discloses where:
a second storage area [is] configured to store duty ratio compensation data of each of the plurality of first LED chips (element 120 in figure 2A and ¶s 52, 55, and 115); 
a PWM data calculator [is] configured to perform an arithmetic operation on the first frame data provided from the first storage area and the duty ratio compensation data provided from the second storage area to generate PWM data (element 130 in figure 2A and ¶s 115 and 116); and
a PWM data generator [is] configured to generate a plurality of first driving currents applied to the plurality of first LED chips based on a clock signal, a PWM clock signal, the PWM data provided from the PWM data calculator, and the reference current provided from the constant current generator (element 130 in ¶s 115 and 116).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok according to the teachings of Jung, for the purpose of preventing emission lines from being visible (¶s 108 and 109).  However, Jng also fails to disclose where the first pixel driving integrated circuit comprises the second storage, PWM data calculator, and the PWM data generator.
	In the same field of endeavor, Matthies discloses where the first pixel driving integrated circuit (figure 2) comprises the first storage (element 212 in figure 2 and col. 10, lines 13-40), the second storage (element 214 in figure 2 and col. 9, lines 7-19, and col. 9, line 65, through col. 10, line 12), PWM data calculator (element 218 in figure 2 and col. 9, lines 7-19, and col. 9, line 65, through col. 10, line 40), and the PWM data generator (element 220 in figure 2 and col. 9, lines 7-19, and col. 9, line 65, through col. 10, line 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Jung, according to the teachings of Matthies, for the purpose of ensuring that the displayed pixels of all tiles have a uniform brightness with uniform colors (col. 9, lines 7-11).
•	Further regarding claim 20, Cok discloses a display apparatus (figure 1) comprising: 
a printed circuit board (element 82 in figure 1 and ¶ 122); 
a plurality of light-emitting diode (LED) packages [as claimed in claim 1] disposed on a first surface of the printed circuit board (elements 70 in figure 1 and ¶ 122); and 
a controller disposed on a second surface opposite to the first surface of the printed circuit board (element 40 in figure 1 and at least suggested by ¶s 120, 127, and 128; where one of ordinary skill in the art would have understood “outside the display area” in ¶ 128 to include the side of element 82 opposite that on which elements 70 are located), the controller being configured to control driving of the plurality of LED packages (¶s 72 and 73).
•	Further regarding claim 21, Cok discloses where each of the PWM data calculator and the PWM data generator are connected between the plurality of first LED chips and the deserializer (note the relationship between elements 26-28 in figure 10 of Cok; note also the relationship between elements 218, 220, and 224 in figure 2 and col. 9, line 65, through col. 10, line 40 of Matthies).
•	Regarding claim 15, Cok, in view of Jung and Matthies, discloses everything claimed, as applied to claim 1.  Additionally, Cok discloses where:
Claim 15:	the LED package further comprises: 
	a package substrate disposed under the first pixel driving integrated circuit (¶ 122), 
	the plurality of first LED chips are directly connected to the first pixel driving integrated circuit through at least one electrode (¶ 122), 
	the first pixel driving integrated circuit is connected to the package substrate through at least one first bonding wire (¶ 122), and 
	the plurality of first LED chips are directly connected to the first pixel driving integrated circuit through at least one second bonding wire (¶ 122). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Jung and Matthies, and further in view of Stratakos et al (US 2012/0044014; hereinafter Stratakos).
•	Regarding claim 16, Cok, in view of Jung and Matthies, discloses everything claimed, as applied to claim 1.  Additionally, Cok discloses where the LED package further comprises: 
a package substrate interposed between the plurality of first LED chips and the first pixel driving integrated circuit (¶ 122), and
the plurality of first LED chips are directly connected to the first pixel driving integrated circuit through at least one electrode (¶ 122).
However, Cok, in view of Jung and Matthies, fails to disclose the details of conductive bumps.
	In the same field of endeavor, Stratakos discloses where the first pixel driving integrated circuit is connected to the package substrate through at least one conductive bump (¶ 252).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Jung and Matthies, according to the teachings Stratakos, for the purpose of reducing overall system resistance (¶ 252).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Jung and Matthies, and further in view of Kurita (US 2012/0200800).
•	Regarding claim 17, Cok, in view of Jung and Matthies, discloses everything claimed, as applied to claim 1.  Additionally, Cok, as modified by Jung and Matthies, disclose an LED package comprising LED chips, a pixel driving integrated circuit, two storage areas, a PWM data calculator, and a PWM data generator (see the preceding rejection of claims 1, 19, and 20).  However, Cok, in view of Jung and Matthies, fails to disclose the details of a plurality of LED pixels contained in a single LED package.
	In the same field of endeavor, Kurita discloses an LED package comprising a plurality of LED pixels (element 106 in figure 2B and ¶ 40), each driven by its own driving integrated circuit (element 211 in figure 3 and ¶s 43 and 44).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Jung and Matthies, according to the teachings of Kurita, for the purpose of correcting the decrease in luminance for each individual LED block (¶s 43 and 44).
•	Regarding claim 18, Cok, in view of Jung and Kurita, discloses everything claimed, as applied to claim 17.  Additionally, Cok, when modified according to the teachings of Jung, Matthies, and Kurita, discloses a package substrate disposed under the first pixel driving integrated circuit and the second pixel driving integrated circuit (at least suggested by “[t]he elements 20 and the light emitters can be made in one or more integrated circuits having separate, independent, and distinct substrates from the system substrate 82” in ¶ 122), wherein the package substrate, the plurality of first LED chips, the first pixel driving integrated circuit, the plurality of second LED chips, and the second pixel driving integrated circuit are fixed by one sealing member (at least suggested by “[t]he output devices 27 and portions of the circuit of the elements 20 can be disposed on the module substrate to form a heterogeneous module[; t]he module is typically much smaller than the system substrate 82[; s]emiconductor materials (for example silicon or GaN) and processes for making small integrated circuits are well known in the integrated circuit arts” in ¶ 122).

Allowable Subject Matter
Claims 2-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable, for the reason(s) found in the Office action mailed 17 March 2022, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/06/2022